Case 5:20-cv-00459-GKS-NPM Document 19 Filed 02/08/21 Page 1 of 2 PageID 62




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION


BRENDA DYE,

             Plaintiff,

v.                                                  Case No. 5:20-cv-459-GKS-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                       ORDER

      Before the Court are Defendant’s Opposed Second Motion for Stay of

Proceedings (Doc. 17) and Plaintiff’s Response (Doc. 18). For a second time,

Defendant requests this action be stayed in order to produce a certified transcript of

the record and file an answer. Defendant includes the same or similar arguments

from his previous motion. (Doc. 17, pp. 1-3). In sum, the pandemic has impacted the

agency’s operations and it has a backlog of actions awaiting certified transcripts.

(Id.). In response, Plaintiff raises the same or similar objections in opposing the stay,

arguing Defendant’s efforts are insufficient. (Doc. 18, pp. 1-3). While objecting to a

ninety-day stay, Plaintiff agrees to a 30-day extension. (Id., pp. 2-3). After

considering the circumstances, the Court will extend Defendant’s deadline to answer

by forty-five days.
Case 5:20-cv-00459-GKS-NPM Document 19 Filed 02/08/21 Page 2 of 2 PageID 63




      Accordingly, the Opposed Second Motion for Stay of Proceedings (Doc. 17)

is GRANTED in part. The Court extends the deadline for Defendant to file a

certified transcript and answer to March 22, 2021. No further extensions will be

granted without a detailed and case-specific showing that the Commissioner made a

diligent effort to comply with the Court’s deadline.

      DONE and ORDERED in Fort Myers, Florida on February 8, 2021.




                                         2
